      Case 1:21-cr-00140-JDB Document 29 Filed 07/20/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA


                                     )
United States                        )
                                     )
                v.                   )               NO. 1:21cr140
                                     )
Larry Brock                          )
                                     )
                                     )
       Defendant.                    )

    SUPPLEMENT TO MOTION TO MODIFY CONDITIONS OF RELEASE

     Comes now, the accused, Larry Brock and offers this supplement to his motion to

modify conditions of release to address a recent decision of this Court on a similar issue.

ECF 22.       Lt. Col. Brock is requesting this Court to remove him from electronic

monitoring.

     This Court was recently confronted with a similar request to Lt. Col. Brock’s in

United States v. Sturgeon. 21-cr-91-RCL. Mr. Sturgeon is another January 6 defendant

but unlike Lt. Col. Brock he is charged with Assaulting, Resisting, or Impeding Certain

Officers (18 U.S.C. § 111) and Civil Disorder (18 U.S.C. § 231).

     According to news reports Mr. Sturgeon assaulted Capitol police officers with a

metal police barricade. He fled to Kenya after January 6 but was deported and arrested at

JFK airport. Social media posts showed him posing with assault weapons.1

     On July 13 Mr. Sturgeon filed a motion asking this Court to remove him from

location monitoring. ECF. 37. The motion argued that “Mr. Sturgeon has been in

compliance with all conditions of release and has appeared for all of his court


1
 See, e.g., https://www.dailymail.co.uk/news/article-9339519/Capitol-rioter-Isaac-
Sturgeon-arrested-FBI-JFK-deported-Kenya.html
      Case 1:21-cr-00140-JDB Document 29 Filed 07/20/21 Page 2 of 4




proceedings.” Id. at 2. Neither probation nor the government opposed the request. Id.

This Court granted the motion. ECF 38.

     Lt. Col. Brock commends Mr. Sturgeon’s case to this Court as persuasive authority

in favor of granting his motion to modify conditions.




                                                    Respectfully Submitted,

                                                    By:

                                                    /s/ Charles Burnham
                                                    Charles Burnham VSB # 72781
                                                    Attorney for the Accused
                                                    Burnham & Gorokhov, PLLC
                                                    1424 K St. NW, Suite 500
                                                    Washington, DC 20005
                                                    (202) 386-6920 (phone)
                                                    (202) 765-2173
                                                    charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 29 Filed 07/20/21 Page 3 of 4




                     CERTIFICATE OF SERVICE

 I have served this filing on the government through the ecf system.



                                              Respectfully Submitted,



                                              By: /s/ Charles Burnham
                                              Charles Burnham VSB # 72781
                                              Attorney for the Accused
                                              Burnham & Gorokhov, PLLC
                                              1424 K St. NW, Suite 500
                                              Washington, DC 20005
                                              (202) 386-6920 (phone)
                                              (202) 765-2173 (fax)
                                              charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 29 Filed 07/20/21 Page 4 of 4
